NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                     Argued January 14, 2011
                                     Decided August 18, 2011

                                                Before

                               WILLIAM J. BAUER, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 10‐2128

THOMAS KOUGH,                                            Appeal from the United States District
                         Plaintiff‐Appellant,            Court for the Northern District
                                                         of Illinois, Eastern Division.
       v.
                                                         No. 1:06‐cv‐05235
TEAMSTERS’  LOCAL  301  PENSION
PLAN, et al.,                                            James B. Zagel, 
              Defendants‐Appellees.                      Judge.



                                             O R D E R

   This appeal from a denial of disability benefits under the Employment Retirement Income
Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001 et seq., poses some unusual problems.  Plaintiff
Thomas Kough was a member of the Teamsters for many years and a participant in the union’s
pension plan, which also provided for disability benefits.  Kough first became disabled in 1998,
however, at a time when he was not working for a unionized employer.  The employee benefit
plan run by his union denied benefits for that disability in 1999, and that denial is not contested
here.    But  in  2005,  Kough  tried  to  go  back  to  work  with  a  unionized  employer.    He  soon
No. 10‐2128                                                                                   Page 2

suffered a heart attack and abandoned his attempt to work.  The relationship between the 1998
disability and the 2005 heart attack is the root of the problem here.  Complicating matters a little
further, Kough made only an oral request for disability benefits from the union plan in 2005,
and the plan denied the request in a terse letter.  After exhausting administrative remedies with
the plan, Kough filed suit challenging the 2005 denial.

    We provide only a brief summary of the complicated history of this dispute.  The case was
a moving target for the district court, but it has stopped long enough for us to take aim here. 
In the course of the litigation, the defendants informed Kough that his 2005 application for
benefits was missing evidence from the Social Security Administration sufficiently linking his
2005 heart attack to his being disabled.  The district court initially granted summary judgment
for  the  defendants  but  later  granted  a  Rule  60(b)  motion  and  remanded  the  decision  after
Kough secured additional evidence from the Social Security Administration.  On remand, the
Trustees  granted  Kough  eight  months  of  disability  benefits  for  the  period  September  2008
through  April  2009,  when  his  union  retirement  benefits  took  effect  anyway.    The  Trustees
denied him benefits for October 2005 through August 2008.  When that issue returned to court,
the district court granted summary judgment for the defendants.  Kough appealed.

    We conclude that the 2005 denial letter failed to comply with ERISA’s notice requirement
in 29 U.S.C. § 1133.  It did not explain adequately why Kough was denied benefits and did not
inform him that his application was missing evidence from the Social Security Administration. 
We reverse the district court’s judgment with instructions to remand to the Trustees for a de
novo determination of whether Kough is entitled to disability benefits for October 2005 through
August 2008.  We also remand to the district court to reconsider whether Kough is entitled to
attorney fees.  While the district court properly relied on Seventh Circuit law in denying the
plaintiff attorney fees under the then‐governing “prevailing party” test, the Supreme Court has
taken a different approach in Hardt v. Reliance Standard Life Insurance Company,        U.S.         ,
130 S. Ct. 2149 (2010), rejecting the “prevailing party” test.  The district court must take a fresh
look under Hardt to determine if Kough is entitled to attorney fees.1

I. Issues and Standard of Review

    We review a district court’s grant of summary judgment de novo.  Schneider v. Sentry Group
Long Term Disability Plan, 422 F.3d 621, 626 (7th Cir. 2005).  We view all facts in the light most
favorable to the non‐moving party.  James v. Sheahan, 137 F.3d 1003, 1006 (7th Cir. 1998).  We
will  reverse  an  ERISA  plan’s  denial  of  benefits  where  the  plan  administrators  have  not



       1
        The defendants have filed a motion to strike portions of Kough’s brief that allege that
the Trustees showed bias towards him.  Because we do not rely on these statements, we deny
the defendants’ motion as moot.
No. 10‐2128                                                                                   Page 3

complied with ERISA notice requirements.  Love v. National City Corp. Welfare Benefits Plan,
574 F.3d 392, 396 (7th Cir. 2009). 

    On  appeal,  Kough  argues  first  that  the  2005  denial  letter  violated  ERISA  notice
requirements; second, that the Plan provided an arbitrary and post‐hoc rationale for denying
Kough  benefits  (the  missing  Social  Security  Administration  evidence);  and  third,  that  the
district court abused its discretion in denying Kough attorney fees and costs.  We agree that the
2005 denial letter violated ERISA’s notice requirement under § 1133.  Plaintiff Kough is entitled
to summary judgment on that issue.  The remedy, however, is not an award of benefits but a
remand to the Plan for a de novo determination of whether Kough qualified for disability
benefits from October 2005 through August 2008.  We therefore bypass the substance of the
Plan’s  reasons  for  denial.    We  first  address  the  Plan’s  noncompliance  with  ERISA’s  notice
requirement and then turn to the attorney fees issue.

II. ERISA Notice Requirements

   ERISA sets out the following minimum requirements that a plan must meet when denying
benefits:

   In accordance with regulations of the Secretary, every employee benefit plan shall –
   (1) provide adequate notice in writing to any participant or beneficiary whose claim for
   benefits under the plan has been denied, setting forth the specific reasons for such denial,
   written in a manner calculated to be understood by the participant . . .

29  U.S.C.  §  1133.    The  corresponding  Department  of  Labor  regulation  requires  that  the
following elements be included in notice of an adverse benefit determination:

   The notification shall set forth, in a manner calculated to be understood by the claimant –
      (i) The specific reason or reasons for the adverse determination;
      (ii) Reference to the specific plan provisions on which the determination is based;
      (iii) A description of any additional material or information necessary for the
      claimant  to  perfect  the  claim  and  an  explanation  of  why  such  material  or
      information is necessary;
      (iv) A description of the plan’s review procedures and the time limits applicable
      to such procedures, including a statement of the claimant’s right to bring a civil
      action . . . 
      (v) In the case of an adverse benefit determination by a group health plan or a
      plan providing disability benefits, 
           (A)  If  an  internal  rule,  guideline,  protocol,  or  other  similar  criterion  was
           relied upon in making the adverse determination, either the specific rule,
           guideline, protocol, or other similar criterion; or a statement that such a rule,
No. 10‐2128                                                                                         Page 4

            guideline, protocol, or other similar criterion was relied upon in making the
            adverse determination and that a copy of such rule, guideline, protocol, or
            other criterion will be provided free of charge to the claimant upon request
            . . . 

29  C.F.R.  §  2560.503‐1(g).    Under  this  regulation,  “substantial  compliance  is  sufficient.” 
Halpin v. W.W. Grainger, Inc., 962 F.2d 685, 690 (7th Cir. 1992).  Not all procedural defects will
disturb the plan’s decision, but in the case of significant errors in “erroneously interpreting and
applying section 1133 . . . fairness requires that [the plan’s] decision be set aside.”  Id., quoting
Wolfe  v.  J.C.  Penney  Co.  Inc.,  710  F.2d  388,  393  (7th  Cir.  1983),  abrogation  on  other  grounds
recognized by Casey v. Uddeholm Corp., 32 F.3d 1094, 1099 n.4 (1994).

     In this case, the Plan’s October 6, 2005 denial letter was procedurally inadequate and not
in  substantial  compliance  with  ERISA  and  its  regulations.    The  entirety  of  the  explanation
provided to Kough as to why he was denied benefits was:

    I regret to inform you that due to the fact that you have not become permanently disabled
    while employed in covered service, you are not eligible to receive a disability retirement
    benefit from Local 301’s Pension Fund.

At least under the circumstances of this case, with the complication caused by Kough’s prior
disability and attempt to return to work, this denial letter did not comply with subsections (i),
(ii), (iii), (iv), or (v) of the regulations.  It did not provide all of the specific reasons for the
adverse determination, did not reference the specific plan provision on which it was based, did
not provide a description of any additional material required, did not include a statement of
the claimant’s right to bring a civil action, and did not provide reference to the criteria relied
on in making the adverse decision.

   The most problematic issue is that the letter did not provide a “description of any additional
material or information necessary for the claimant to perfect the claim and an explanation of
why such material or information is necessary,” as required by 29 C.F.R. § 2560.503‐1(g)(1)(iii). 
Only much later, in the midst of litigation, the defendants informed Kough, in communications
with his attorney and in their Memoranda supporting their Motion for Summary Judgment,
that they required evidence from the Social Security Administration that Kough’s disability
from  2005  forward  was  related  to  his  2005  heart  attack.    The  Plan  should  have  made  this
requirement known in the initial denial letter.

   The  defendants  argue,  and  the  district  court  agreed,  that  the  Plan  was  in  substantial
compliance with the ERISA notice requirements.  We disagree.  Regardless of what the written
Plan  required  of  Kough,  or  what  previous  knowledge  the  plaintiff  had  of  the  Plan’s
requirements, the Plan erred in not complying with ERISA notice requirements.  The Plan’s
No. 10‐2128                                                                                       Page 5

violation  is  understandable.    Kough’s  claim  may  have  looked  futile  –  the  Plan  may  have
thought that he had not “become permanently disabled” while in covered employment in 2005
because he had “become permanently disabled” in 1998.  Nevertheless, that apparent futility
did not mean that the Plan could avoid its responsibilities under ERISA.  Kough should not
have been required to infer from the denial letter why he was denied disability benefits or
whether any additional information was required of him.  “[T]he ERISA claims process is not
designed to be an endurance contest, where an employee must continue to appeal, without
knowing what information the [plan] requires.”  Schleibaum v. Kmart Corp., 153 F.3d 496, 499
(7th Cir. 1998).

    Kough argues not only that the October 6, 2005 denial letter was inadequate but that the
Plan’s benefits decision was arbitrary and merits de novo review by this court because it was
a post‐hoc rationalization prohibited by Matuszak v. Torrington Company, 927 F.2d 320, 322‐23
(7th Cir. 1991).  Kough argues that this is so because the denial letter said only that Kough was
denied benefits because he had “not become permanently disabled while employed in covered
service,”  but  the  Plan  later  changed  positions  when  it  required  evidence  from  the  Social
Security Administration connecting his disability with his 2005 heart attack.

   We are not persuaded that de novo review is required.  The Plan did not so much change
positions  here  –  Section  6.3  of  the  Plan  provides  benefits  if  a  person  “becomes  totally  and
permanently  disabled”  while  in  covered  service  as  evidenced  by  a  Social  Security
Administration Certificate of Insurance Award – as fail to inform Kough adequately of why he
was denied benefits and whether there was anything else required of him.  That failure has
meant years of litigation for Kough and the Plan.

III. Remedy for Procedural Violation

   We now turn to the question of the appropriate remedy for the Plan’s procedural violation. 
The  remedy  is  not,  as  the  plaintiff  argues,  an  award  of  benefits.    An  award  of  benefits  is
appropriate only where evidence is “so clear cut that it would be unreasonable for the plan
administrator  to  deny  the  application  for  benefits  on  any  ground.”    Love,  574  F.3d  at  398,
quoting Gallo v. Amoco Corp., 102 F.3d 918, 923 (7th Cir. 1996).  Where, as here, it is not clear
from the record that the plaintiff is entitled to benefits, the more appropriate remedy is to
remand to the plan administrator for a de novo benefits determination.  Id.  The Plan must
make a de novo determination of whether Kough is entitled to disability benefits for October
2005 through August 2008.

   In remanding the disability benefits determination to the Plan, a couple of additional issues
deserve discussion.  First, because the Plan failed to convey adequately in its 2005 denial letter
that it required evidence from the Social Security Administration, the Plan’s de novo benefits
determination must be made in light of the evidence Kough was able to secure.  It does not
No. 10‐2128                                                                                        Page 6

make sense that Kough would be denied benefits before September 2008 because “the first
month  the  Trustees  had  the  opportunity  to  consider  [the  Social  Security  Administration]
evidence was August 2008.”  The reason for the delay was the Plan’s violation of the ERISA
notice requirements by not notifying Kough that it required this evidence earlier.

     The second issue is that the Plan, on remand from the district court, already made a decision
that Kough was entitled to disability benefits for an eight‐month period, between September
1, 2008 through April 30, 2009.  While Kough remains entitled to those benefits, we disagree
with Kough that the Plan should be bound by that prior decision for October 2005 through
August 2008.  The Trustees granted Kough benefits at least in part because it seemed more
prudent to pay benefits for a few months rather than to continue with this already protracted
litigation.  See Short App. 7 (Trustees’ April 23, 2009 decision) (noting that “the potential cost
to  the  Fund  of  further  litigation,  and  the  impact  of  that  cost  on  the  other  participants  and
beneficiaries,  exceeds  the  value  of  [Kough’s]  benefit  from  the  period  September  1,  2008  to
April 30, 2009.”).  The Plan should not be bound by that earlier determination when making
a de novo determination of whether Kough is entitled to a larger amount of disability benefits
for October 2005 through August 2008.  The Plan should consider the benefits decision anew
for that period, based on all available information.

IV. Attorney Fees

    We  now  turn  to  Kough’s  argument  that  the  district  court  erred  in  not  awarding  him
attorney fees and costs under ERISA, 29 U.S.C. §1132(g)(1), which provides that a district court
“in its discretion may allow a reasonable attorney’s fee and costs of action to either party.”  We
review a district court’s decision to deny attorney fees for an abuse of discretion.  Holmstrom v.
Metropolitan Life Ins. Co., 615 F.3d 758, 779 (7th Cir. 2010).

    After remanding the benefits decision to the Plan, the district judge concluded that he was
“unwilling to say that the plaintiff in this case was a prevailing party” and thus entitled to
attorney fees.  Short App. 9, at 3 (transcript of Sept. 25, 2008 proceedings).  The district court
correctly applied this circuit’s then‐governing law providing that only “prevailing parties” may
recover attorney fees under 29 U.S.C. § 1132(g)(1).  Pakovich v. Verizon LTD Plan,       F.3d      ,
2011 WL 3010497, at *5 (7th Cir. July 22, 2011).

   The  Supreme  Court  has  since  decided  Hardt  v.  Reliance  Standard  Life  Ins.  Co.,  which
overruled  this  circuit’s  “prevailing  party”  test.    See  Holmstrom,  615  F.3d  at  766  n.6.    The
Supreme Court held in Hardt that a court “in its discretion” may award costs and fees under
ERISA, 29 U.S.C. § 1132(g)(1), as long as a party has achieved “some degree of success on the
merits.”  130 S. Ct. at 2152.  As the Court explained in Hardt, a party achieves “some degree of
success on the merits” if it achieved more than “trivial success on the merits” or a “purely
procedural victor[y],” and if the court “can fairly call the outcome of the litigation some success
No. 10‐2128                                                                                        Page 7

on the merits without conducting a lengthy inquir[y] into the question whether a particular
party’s success was substantial or occurred on a central issue.”  Id. at 2158 (quotation marks and
citations omitted).  In light of Hardt, we must vacate the district court’s decision on the attorney
fees issue and remand to the district court for reconsideration.

    We note a few issues for the district judge to consider, among others.  First, in deciding
whether the plaintiff was a “prevailing party,” the district judge noted that Kough’s difficulties
were caused by the Social Security Administration, not the defendants.  The district judge said,
“there’s no question that the plaintiff has been disadvantaged and as a result of this litigation
his disadvantage in the proceedings before the Trustees has been removed, but the cause of his
difficulties is not the Plan Trustees . . . if there were some way to award fees and costs to be
paid by the Social Security Administration in this case, I’d be happy to do that, but I don’t think
this  defendant  owes  you  fees  and  costs.”    Short  App.  9,  at  4‐5.    The  district  judge  should
reconsider  this  rationale  in  light  of  our  decision  that  the  Plan  violated  ERISA  notice
requirements.

    Second, the district judge made his decision not to award attorney fees before the Plan
decided to award some disability benefits to Kough.  As the district judge noted when he made
his decision, “things could change depending on what happens when the Plan makes a new
decision based on the new [Social Security Administration] document.”  The Plan has since
awarded  Kough  eight  months  worth  of  disability  benefits.    This  award  most  certainly
represents “some success on the merits,” as required by Hardt.  130 S. Ct. at 2158‐59 (finding
“some degree of success on the merits” where district court remanded benefits determination
to administrator for reconsideration and plaintiff was awarded benefits).

    The defendants’ argument that this award does not represent “some degree of success on
the merits” is unconvincing.  They argue that Kough should not be awarded fees because the
decision to grant him benefits was a “purely procedural victory” because it resulted from a
Rule 60(b) remand.  In oral argument, the defendants noted that the remand in this case was
analogous to a procedural “sentence six” remand in the context of Social Security disability
cases.  When a district court reviews a Social Security Administration decision, the district court
may remand the decision to the agency pursuant to either sentence four or sentence six of 42
U.S.C. § 405(g).  See Shalala v. Schaefer, 509 U.S. 292, 296 (1993); Perlman v. Swiss Bank Corp.
Comprehensive Disability Protection Plan, et al., 195 F.3d 975, 978‐79 (7th Cir. 1999) (analogizing
remands in the context of ERISA to remands in the context of Social Security decisions).  In a
sentence four remand based on a finding of error, the district court may immediately enter
judgment “affirming, modifying, or reversing the decision,” with or without remanding an
issue.  In a sentence six remand based on new evidence, an entry of judgment is made only after
the issue has been remanded, the agency has made a decision, and the decision is filed with the
district court.  Shalala, 509 U.S. at 297 & nn. 1‐2.  While the remand from the district court here
reopened the case based on newly discovered evidence, the decision to grant Kough benefits
No. 10‐2128                                                                                  Page 8

was not a “purely procedural victory.”  After the remand, the district judge granted summary
judgment for the defendants, and that final decision left Kough with eight months of disability
benefits more than he had before the remand.  That represents “some success on the merits”
under Hardt.

     The third consideration for the district court is that while Hardt overruled the “prevailing
party” test for the award of attorney fees, it did not change the second step courts undertake
in deciding whether to award fees.  See Hardt, 130 S. Ct. at 2158 n.8, cited in Pakovich, 2011 WL
3010497, at *5.  After a court determines a party is eligible for attorney fees, the court must still
determine whether fees should be awarded.  Our court has recognized two tests to guide the
court in making this decision.  See Herman v. Central States, Southeast and Southwest Areas Pension
Fund, 423 F.3d 684, 696 (7th Cir. 2005).  The first is to consider “whether the [d]efendant[‘s]
litigation position was substantially justified and taken in good faith or whether [it was] out to
harass [the plaintiff].”  Pakovich, 2011 WL 3010497, at *5.  Courts may also consider five factors
in making this determination:  “(1) the degree of the offending parties’ culpability or bad faith;
(2) the degree of the ability of the offending parties to satisfy personally an award of attorneys’
fees; (3) whether or not an award of attorneys’ fees would deter other persons acting under
similar circumstances; (4) the amount of benefit conferred on members of the pension plan as
a whole; and (5) the relative merits of the parties’ positions.”  Id. at 5 n.2, citing Herman, 423
F.3d at 696.  We defer to the  district court to undertake this second step of the analysis to
determine whether Kough should be awarded attorney fees.  The district judge has faced a
moving target over the years in this protracted and unusual litigation.  We are confident he will
exercise sound discretion in deciding whether to award fees, and in what amount, in order to
bring this matter to resolution.

    We REVERSE the district court’s judgment and REMAND to the district court to reconsider
the attorney fees issue and with instructions to REMAND the disability benefits decision to the
Plan for a de novo determination of whether Kough qualifies for disability benefits for the
period of October 2005 through August 2008.